 


113 HR 2894 IH: No Health Care for Life for Congress Act of 2013
U.S. House of Representatives
2013-07-31
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
113th CONGRESS
1st Session
H. R. 2894 
IN THE HOUSE OF REPRESENTATIVES 
 
July 31, 2013 
Mr. Ribble introduced the following bill; which was referred to the Committee on House Administration, and in addition to the Committee on Oversight and Government Reform, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned
 
A BILL 
To discontinue eligibility of former Members of Congress and their dependents for coverage under the Federal Employees Health Benefit Program (FEHBP) if the Patient Protection and Affordable Care Act is repealed. 
 
 
1.Short titleThis Act may be cited as the No Health Care for Life for Congress Act of 2013.  
2.Discontinuing eligibility of former Members of Congress and their dependents for coverage under FEHBP if PPACA is repealed 
(a)In generalNotwithstanding any other provision of law, if the Patient Protection and Affordable Care Act (Public Law 111–148) is repealed, as of the first day of the first month beginning 30 days after the date of enactment of such repeal, any individual who is a former Member of Congress shall not be eligible to enroll or continue coverage for the former Member or the former Member’s dependents in a health benefits plan under the Federal Employees Health Benefits Program under chapter 89 of title 5, United States Code. 
(b)LimitationSubsection (a) only applies to coverage derived by virtue of service as a former Member of Congress and does not apply to coverage under section 8905a of title 5, United States Code.  
(c)Former Member definedIn this section, the term former Member of Congress means an individual who— 
(1)who was a member of the Senate or House of Representatives, a Delegate to the House of Representatives, or the Resident Commissioner from Puerto Rico; and 
(2) who qualifies for coverage under chapter 89 of title 5, United States Code, as an annuitant under section 8901(3)(A) of such title immediately after retirement as such a member, Delegate, or Resident Commissioner.  
 
